Case 7:18-cV-06743-VB Document 36-4 Filed 01/18/19 Page 1 of 2

EXHIBIT “C”

Case 7:18-cV-06743-VB Document 36-4 Filed 01/18/19 Page 2 of 2
Case 7:18-cv~06743~\/B Doeument 34 Filed 01/03/19 Page l of l

FEERICK NUGENT MACCARTNEY§

ATTORN EYS AT LA\X/

ROCKLAND COUNTY C)FFICE
96 SOUTH BROAD\VAY
SOUTH NYACK, NE\X/ YORK 10960

DONALD j FEER!CK, JR` TEL. 845-353»2000 FAX. 845-353»2789

BRIAN D. l\lU(.`)l?I\l'l""1 oRANGE couNr\'oFFicE
}~ DAVl D MACCA RTI\ EY» )R- 6 psr»or :;TREET. suits 102

M ARY E- M ARZOL LA ne \v/\sHixi;ToN\/ILLE, Ns\x/ \'om< io~)\)z
___~"_"_ (an jur scrx~ir: ¢.~/`{m|)cr.s)

0 F C 0 U N S EL

DONALD ]. RC)SS

DAV[D j, RESN{CK www.fnmlawfirm.com
KEVIN F. HOBBS
IVUCHAEL K' STANTON’ JR‘ All Correspnndence must be sent to Rockland Coimty ()[fice

January 3, 20l9

Via ECF Onlg
ludge Vincent L. Briccetti

United States Courthouse
300 Quarropas Street, Courtrooni 630
White Plains, NY ]OGOl

Re: Weissmandl v. The Countv of Rockland. et al.
SDNY Docket No. l8 cv~6743

Dear J udge Briccetti:

]ENNIFER M. FEERICK
STEPI~IEN M. HONAN*+
ALAK SHAH*

PATRICK A. KNOWLES*
jOl~lN ). KOLESAR lll
l’ATRlCK j. MCGORMAN

"Ll(IENSED ALSO lN NE\‘(¢l jERSEY
~l'LlCENSED ALSO lN CONNE(IT!CU'!`

We respectfully submit this correspondence to request a three week adjournment of all pending
deadlines, including the Januai"y 4, 20'19 Joint Settlement Letter and the .lanuary l51 20l9 lnterrogatories,
due to our intention to voluntarily withdraw as counsel of record as set forth below. Det`ense counsel has

graciously consented to the requested adjournment

Without disclosing confidential client information, such application would be made on multiple
grounds pursuant to Local Rule l.4 and no-harm would be associated with a voluntary withdrawal at this
early stage since the primary attorney, Dennis E.A. Lynch, Esq., who handled the tile has left the finn and
that attorney or another may be available to the clients to assume the tile. We have reached out to the
Plaintiffs in writing and via phone now that the primary attorney has left and have made Plaintiffs hard
and electronic files available, but we have not heard back from them. Accordingly, we respectfully
request this adjournment to allow opportunity to confer with Plaintiffs (should they wish to confer with
our Office), to allow Plaintiffs the opportunity to meaningfully participate and proceed in this matter,

and/or permit an application to voluntarily withdraw as counsel`

No prior request t`or adjournment of these dates is reflected on the Docket. Thank you for Your

l-lonor's consideration of our application

Respectfully submitted,

ju@/?unte/t/

l\/laxy E. Brady i\/larzolla

cc: Bleal<ley_, Platt & Schmidt, LLP (via ECF)
County of Rockland, Dept. of Law (via ECF)

